AGREEMENT
 
AGREEMENT (this “Agreement”), dated as of January 5, 2011, by and between Sidney
E. Fuchs, an individual (“Fuchs”), and ATS Corporation, a Delaware
corporation.  As used in this Agreement, unless the context indicates otherwise,
the term “ATS” shall be deemed to refer to ATS Corporation and each and every
one of its affiliated entities.
 
WITNESSETH
 
WHEREAS, Fuchs presently serves as a member of the Board of Directors and
President and Chief Executive Officer of ATS Corporation; and
 
WHEREAS, Fuchs and ATS Corporation are parties to an Employment Agreement dated
March 1, 2010 (the “Executive Agreement”); and
 
WHEREAS, Fuchs and ATS wish consensually to terminate the employment
relationship between Fuchs and ATS.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises hereinafter provided and of the actions taken pursuant thereto, and,
intending to be legally bound, the parties agree as follows:
 
1. Effective Date.  As set forth below, Fuchs has resigned for “Good Reason” as
defined in the Executive Agreement effective on January 31, 2011 (the “Effective
Date”).
 
2. Termination of Executive Agreement.  As of the Effective Date, except as
otherwise expressly provided herein, the Executive Agreement shall be deemed
terminated and shall have no further force or effect. Fuchs and ATS agree that
there are no existing defaults by either party under the Executive Agreement and
that, as of the Effective Date, each party had fully performed all of its
obligations to the other party under the Executive Agreement.
 
3. Resignation and Termination of Existing Employment Relationship.  As of the
Effective Date, Fuchs shall be deemed to have resigned from all corporate
offices and the Board of  Directors of ATS, and from all offices and
directorships of ATS’ subsidiaries, joint ventures, and affiliated companies,
organizations, and entities.  Fuchs’ employment by ATS shall be deemed to have
terminated for any and all purposes as of 12:01 a.m. on January 31, 2011.  ATS
and Fuchs agree that Fuchs will be treated as incurring a “separation from
service” from ATS (as such term is defined for purposes of Section 409A of the
Internal Revenue Code) on January 31, 2011.
 
4. Records and Bank Accounts.  As soon as practicable (but not later than 30
days) after the Effective Date, ATS shall take such steps as may be necessary to
(a) reflect in the corporate records of ATS, its subsidiaries, joint ventures,
and affiliated companies, organizations, and entities that Fuchs has resigned as
an officer and director of ATS and as an officer and director of ATS’
subsidiaries, joint ventures, and affiliated companies, organizations, and
entities; and (b) remove Fuchs as an authorized signatory on all corporate bank
accounts.
 
 
 

--------------------------------------------------------------------------------

 
 
5. Payments to Fuchs.  ATS will pay Fuchs amounts due to him in respect of
service during 2010 in accordance with Section 11(b) of the Executive Agreement,
including any amounts due pursuant to the ATS 2010 bonus program.  In addition,
ATS will pay to Fuchs severance, as provided in Section 11(c) of the Executive
Agreement in the case of termination of the Executive Agreement by Fuchs for
“Good Reason” as defined in the Executive Agreement, i.e., an amount equal to
eighteen months of Fuchs’ base compensation ($405,000 per annum), payable as
follows:  (a) an amount equal to six months of such base compensation ($202,500)
will be paid on the date that is six months and one day after the Effective
Date, and (b) the remaining twelve months of such base compensation will be paid
to Fuchs in twelve monthly installments, commencing on the date that is seven
months after the Effective Date (August 1, 2011).  All such payments will be
subject to all applicable withholding requirements.
 
6. Health and Welfare Benefits. Fuchs may elect to continue his family health
and welfare benefits provided through ATS, on the same terms as ATS provides
such benefits to executives of ATS, for a period of eighteen months after the
Effective Date.  Other benefits, including life, accidental death and disability
and other insurance benefits, will terminate on the Effective Date.
 
7. Restricted Stock and Options.  ATS and Fuchs acknowledge and agree that Fuchs
has been granted 60,000 shares of restricted stock and 40,000 options
(collectively, the “Equity Grants”).   ATS and Fuchs acknowledge and agree that
all of the Equity Grants shall be vested as of the Effective Date.   Under the
terms of the relevant Incentive Stock Option Agreement, the options will expire
90 days after the Effective Date of this Agreement, unless exercised by Fuchs.


8.  Indemnification and Notice Concerning Nonrenewal of Directors and Officers
Insurance Coverage.
 
(a) ATS acknowledges that its Certificate of Incorporation and By-Laws and the
charters and by-laws of certain of its direct and indirect subsidiaries include
provisions designed to provide to former officers and directors indemnification
in respect of threatened and commenced actions, suits and proceedings in which
an individual is a party or is threatened to be made a party by reason of the
fact that he is or was an officer or director of ATS or such subsidiaries.  ATS
shall, and shall cause such subsidiaries to, continue to provide indemnification
to Fuchs under such provisions to the maximum extent permitted by applicable
law.
 
(b) So long as ATS maintains directors and officers liability insurance
coverage, Fuchs shall be covered by such insurance with respect to his tenure
with ATS, on the same terms as other existing and former officers and
directors.  If, for any reason, ATS shall not continue to have in effect
directors and officers liability insurance coverage, on terms substantially
comparable to those presently in effect, ATS shall provide Fuchs with written
notice of the cancellation or nonrenewal of such coverage not less than 20
business days prior to the effectiveness of such cancellation or nonrenewal.
 
9. Employment References.  Nothing in this Agreement shall prevent either party
from stating the fact that Fuchs was employed by ATS, the address of his work
location, the dates of his employment, his job titles and job duties, his rate
of pay, or that he resigned from his position as an officer of ATS on or about
the Effective Date.  ATS will provide employment references upon Fuchs’ request
on the condition that Fuchs submits a standard ATS employment reference notice
and release.
 
 
2

--------------------------------------------------------------------------------

 
 
10. Certain Surviving Provisions of the Executive Agreement.  Notwithstanding
anything herein to the contrary, Fuchs and ATS agree that the provisions of
Sections 7, 8, 9 and 10 of the Executive Agreement shall survive the Effective
Date in accordance with their terms as modified, in the case of Section 7 of the
Executive Agreement, in the balance of this Section 10.  Notwithstanding
anything in the Executive Agreement to the contrary, the Non-Competition Period
referred to in Section 7(a) of the Executive Agreement shall be six rather than
eighteen months.  In addition, the term “Competitive Business Activity” as used
in Section 7(a) of the Executive Agreement is hereby modified to mean
“providing, or soliciting the opportunity to provide, products or services that
are directly competitive with the current contract activities of Employer or the
proposals and prospects referred to on Employer’s December 31, 2010 ‘Business
Development’ (or ‘pipeline’) report.”
 
11. No Disparaging Statements.  Each of ATS and Fuchs covenant and agree that
following the Effective Date neither shall make disparaging statements
concerning the other, or its officers, directors, affiliates, agents and/or
employees. ATS shall be responsible under this Section 11 for the statements of
the Chairman and the Chief Executive Officer(s) and the individuals who report
directly to such officers.
 
12. No Admissions.  Nothing contained in this Agreement or the General Release
contemplated hereby shall be considered an admission by either party of any
wrongdoing under any Federal, state or local statute, public policy, tort law,
contract law, common law or otherwise.
 
13. No Third Party Claims.  Each party represents and warrants that no other
person or entity has, or to the best knowledge of such party claims, any
interest in any potential claims, demands, causes of action, obligations,
damages or suits released pursuant to this Agreement; that it or he is the owner
of all other claims, demands, causes of action, obligations, damages or suits so
released; that it or he has full and complete authority to execute this
Agreement; and that it or he has not sold, assigned, transferred, conveyed or
otherwise disposed of any claim, demand, cause of action, obligation or
liability subject to this Agreement and the General Release contemplated hereby.
 
14. Expenses.  Each party shall pay its own costs incident to the negotiation,
preparation, performance, execution, and enforcement of this Agreement, and all
fees and expenses of its or his counsel, accountants, and other consultants,
advisors and representatives for all activities of such persons undertaken in
connection with this Agreement.
 
15. No Third Party Beneficiaries.  Except as expressly stated herein, the
parties do not intend to make any person or entity who is not a party to this
Agreement a beneficiary hereof, and this Agreement should not be construed as
being made for the benefit of any person or entity not expressly provided for
herein.
 
 
3

--------------------------------------------------------------------------------

 
 
16. Advice of Counsel.  The parties acknowledge that they have been advised by
competent legal counsel in connection with the execution of this Agreement, that
they have read each and every paragraph of this Agreement and that they
understand their respective rights and obligations.  Fuchs declares that he has
completely read this Agreement, fully understands its terms and contents, and
freely, voluntarily and without coercion enters into this Agreement.
 
17. Entire Agreement.  This Agreement, together with the accompanying General
Release and the surviving provisions of the Executive Agreement, constitutes the
entire agreement of the parties with respect to the subject matter hereof, and
all prior negotiations and representations are merged herein or replaced hereby.
 
18. Severability.  If any provision of this Agreement is held illegal, invalid
or unenforceable, such illegality, invalidity, or unenforceability shall not
affect any other provision hereof.  Any such provision and the remainder of this
Agreement shall, in such circumstances, be deemed modified to the extent
necessary to render enforceable the remaining provisions hereof.
 
19. Governing Law.  This Agreement shall be construed and enforced in accordance
with the law of the Commonwealth of Virginia.
 
20. Release and Effectiveness.  This Agreement and the General Release in the
form attached hereto as Exhibit A, which is incorporated herein by reference,
have been executed by or on behalf of Fuchs and ATS on the dates shown opposite
their respective signatures below, and this Agreement and such General Release
are effective as of the Effective Date.  ATS, except for any rights granted
under this Agreement, agrees to release, remise and forever discharge, Fuchs,
his heirs, assigns, executors and administrators of and from all manner of
actions and actions, sums of money, covenants, contracts, controversies,
agreements, promises, damages, claims and demands whatsoever in law or equity,
that ATS ever had, may have had, now has, shall have or may have as a result of
Fuchs’ employment or the termination of that employment, whether known or
unknown, asserted or unasserted, suspected or unsuspected, which ATS may have as
a result of any act which has occurred at any time up to and including the
execution of this Agreement.
 
21. Binding Agreement.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective representatives, successors, heirs
and permitted assigns.
 
22. Counterparts.  This Agreement may be executed in counterparts, all of which
shall be considered one and the same agreement, and shall become effective on
the Effective Date.
 
[Signatures on Following Page]
 
 
4

--------------------------------------------------------------------------------

 
 


 
IN WITNESS WHEREOF, Sidney E. Fuchs and ATS Corporation have executed this
Agreement.
 
ATS CORPORATION
 
 
 
 
By:/s/ Edward H. Bersoff
Dr. Edward H. Bersoff, Chairman
 
Dated:  January 5, 2011
SIDNEY E. FUCHS
 
 
 
 
/s Sidney E. Fuchs
Sidney E. Fuchs
 
Dated:  January 5, 2011



 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
GENERAL RELEASE
 
I, Sidney E. Fuchs, in consideration of and subject to the performance by ATS
Corporation, a Delaware corporation (the “Company”), hereby give this GENERAL
RELEASE (the “Release”) in exchange for the payments and benefits to be provided
to me under that certain Employment Agreement dated March 1, 2010, between the
Company and me (the “Employment Agreement”) as well as the terms contained in
the Agreement dated January 5, 2011 between the Company and me (the
“Agreement”).
 
1.           I hereby acknowledge and agree that the payments and benefits
provided under the Employment Agreement, as well as the terms contained in the
Agreement, represent consideration over and above that to which I would
otherwise be entitled and that I am voluntarily executing this Release so as to
be eligible to receive such benefits.
 
2.           For myself and my personal representatives, I hereby release,
forever discharge, indemnify and hold harmless the Company and its affiliates,
and the officers, directors, shareholders, owners, Executives and agents of the
Company and its affiliates in their capacity as such (collectively, the
“Released Parties”), from any and all causes of action, suits, debts,
agreements, promises, damages, judgments, claims, demands, obligations and
liabilities of any kind of nature whatsoever, whether known or unknown,
liquidated or unliquidated, which I or my heirs or personal representatives ever
had, now have or hereafter can, shall or may have against any of the Released
Parties, for, upon, or by reason of any act, omission, occurrence, cause or
thing whatsoever prior to the date hereof.  I agree not to sue any of the
Released Parties in any court or bring any other kind of legal proceeding
against any of the Released Parties regarding any of the matters as to which I
have released the Released Parties under this Release.
 
The foregoing release is a general release that includes, but is not limited to,
a release of any claim I may have under the Age Discrimination in Employment
Act, which prohibits age discrimination in employment; Title VII of the Civil
Rights Act of 1964, which prohibits discrimination in employment based on race,
color, national origin, religion or sex; the Equal Pay Act which prohibits
paying men and women unequal pay for equal work; and any other federal, state or
local law or regulation or under common law.
 
3.           I represent and warrant that:
 
(a)           I have returned all property of the Company or any affiliate or
subsidiary thereof in my possession, including keys, property access devices,
and credit cards and any confidential or proprietary information regarding the
Company and its affiliates in tangible form.
 
(b)           In executing this Release, I have not relied upon, and I do not
rely upon, any representation or statement made to me by the Company or any of
its affiliates or any of their agents or representatives, other than any
statements expressly contained herein.
 
4.           I agree that if any provision of this Release is adjudicated to be
invalid or unenforceable, or if compliance with any provision of this Release is
restrained pending a final determination as to its legality, such deletion or
restraint shall apply only to the operation of the provision or provisions
deemed invalid, unenforceable, or restrained, and to the extent any provision of
this Release is deemed invalid, unenforceable, or restrained, the remaining
provisions will be valid and enforceable to the fullest extent possible.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           I agree that in the event that I receive any or all of the payments
and benefits under the Employment Agreement and the Agreement and then I
subsequently revoke this Release or breach any provision hereof, I shall
promptly pay to the Company the amount of such payments and benefits I received
and in no event later than five (5) days after such revocation or breach.
 
6.           I agree that in the event of any breach or threatened breach of
this Release by me, the Company shall be entitled to specific performance and
injunctive relief (i.e., a court order) as a remedy for any such breach or
threatened breach hereof without necessity of posting bond or other security,
the requirement for which is expressly waived.  Such remedy shall not be deemed
to be the exclusive remedy for any breach of this Release but shall be in
addition to all other remedies available to the Company at law or in equity.
 
7.           I agree that this Release shall also be binding upon my spouse,
dependents, children, heirs, successors and assigns and their legal
representatives and shall inure to the benefit of and shall release the Company
and its successors and assigns.
 
8.           I acknowledge and hereby state that (i) I enter into this Release
voluntarily without duress or undue influence; (ii) I have read and understand
the terms and conditions of this Release; and (iii) I have had a reasonable
opportunity to review this Release.  Furthermore, I understand that I may revoke
this Release within seven days of signing it by delivering a written revocation
to the Chief Executive Officer(s) of the Company.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
2

--------------------------------------------------------------------------------

 
 
NOTICE
 
YOU SHOULD THOROUGHLY REVIEW AND UNDERSTAND THE TERMS, CONDITIONS AND EFFECT OF
THIS GENERAL RELEASE.  YOU HAVE THE RIGHT TO CONSIDER IT FOR TWENTY-ONE (21)
DAYS BEFORE SIGNING IT.  ALSO, YOU HAVE THE RIGHT TO CONSULT WITH AN ATTORNEY
BEFORE YOU SIGN THIS GENERAL RELEASE.  YOU HAVE SEVEN (7) CALENDAR DAYS AFTER
SIGNING THIS GENERAL RELEASE TO REVOKE YOUR SIGNATURE.  IF YOU CHOOSE TO REVOKE
THIS GENERAL RELEASE, IT WILL NOT BE BINDING ON YOU, BUT YOU WILL NOT BE
ENTITLED TO PAYMENTS OR BENEFITS UNDER THE TERMS OF THE EMPLOYMENT
AGREEMENT.  IN ADDITION, IF YOU BREACH ANY PROVISION OF THIS RELEASE, YOU WILL
NOT BE ENTITLED TO PAYMENTS OR BENEFITS UNDER THE EMPLOYMENT
AGREEMENT.  MOREOVER, IF YOU RECEIVE ANY PAYMENTS OR BENEFITS UNDER THE TERMS OF
THE EMPLOYMENT AGREEMENT AND SUBSEQUENTLY REVOKE THIS GENERAL RELEASE OR BREACH
ANY PROVISION HEREOF, YOU MUST REMIT SUCH PAYMENTS OR BENEFITS TO THE COMPANY
IMMEDIATELY.
 
Presented:   January 5, 2011.
 
I, Sidney E. Fuchs, hereby accept and agree to all the provisions of this
Release.
 

         
/s/ Sidney E. Fuchs    
   
Date: January 5, 2011
 
Executive’s Signature
   
 
 
Sidney E. Fuchs
   
 
 

 
/s/ Abby E. Brown        
   
Date: January 5, 2011
 
Witness’ Signature
   
 
 

 
Abby E. Brown   
   
 
 
Printed Name of Witness
   
 
 

 
 
3

--------------------------------------------------------------------------------

 